                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 19-2331-RGK (KS)                                       Date: December 23, 2019
Title       Ira Robert Ellis v. County of Riverside




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On December 4, 2019, Plaintiff, a California state prisoner proceeding pro se, filed a civil
rights complaint pursuant to 42 U.S.C. § 1983 (the “Complaint”). (Dkt. No. 1.) The Complaint
asserts claims for deliberate indifference against the Sheriff and County of Riverside as well as the
Chief Medical Officer and the Medical Director for the Riverside County Jail. (Id. at 3-4.)
However, the Complaint does not clearly identify a specific action taken by any of the named
defendants that exhibited deliberate indifference to Plaintiff’s serious medical needs. (See
generally id.) Instead, the Complaint refers broadly to the defendants as a group without including
factual allegations that support a plausible inference that any defendant personally participated in,
or is otherwise liable for, the alleged violation of Plaintiff’s rights under the Eighth Amendment.
(See generally id.). As such, the Complaint fails to state a claim upon which relief may granted,
Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (“Liability under [Section] 1983 must
be based on the personal involvement of the defendant.”), Jones v. Williams, 297 F.3d 930, 934
(9th Cir. 2002) (“In order for a person acting under color of state law to be liable under section
1983, there must be a showing of personal participation in the alleged rights deprivation.”), and is
subject to dismissal. See 28 U.S.C.A. § 1915A (in civil rights actions brought by prisoners, district
courts shall dismiss the complaint if the court determines that the complaint, or any portion
therefore, fails to state a claim upon which relief can be granted).

        Also on December 4, 2019, the Court notified Plaintiff that he had failed to pay the filing
fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 3.) More than two weeks
have now passed and Plaintiff has not responded to the Court’s notification. Accordingly, because
Plaintiff has neither paid the filing fee nor obtained authorization to proceed without prepayment



CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        EDCV 19-2331-RGK (KS)                                    Date: December 23, 2019
Title       Ira Robert Ellis v. County of Riverside


of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than January
13, 2020, why the action should not be dismissed.

         To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or
(2) file the completed forms, and the necessary documentation, with the Court on or before
the January 13, 2020 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

        IT IS SO ORDERED.
                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
